Exhibit 10.2

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

1. The individual executing this agreement (the “Employee”) is or will soon be
an at-will employee of American International Group, Inc. or one of its
subsidiaries (the “Company”). As such, the Employee is free to resign from
employment at any time and for any reason. Likewise, the Company may terminate
the Employee’s employment at any time for any reason. This Agreement is not a
guarantee of any fixed term employment.

2. This Agreement is a term and condition of the Employee’s at-will employment
with the Company. Employment with the Company is conditioned upon the Employee’s
execution of this Agreement.

3. This Agreement is necessary for the protection of the legitimate and
protectable business interests of the Company and its affiliates (collectively,
“AIG”) in their customers, customer goodwill, accounts, prospects, employee
training, and confidential and proprietary information. The Employee’s
employment requires exposure to and use of Confidential, Information (as defined
in Paragraph 5). Accordingly, the Employee agrees that during and after the
Employee’s employment with AIG, the Employee will not, directly or indirectly,
on the Employee’s own behalf or on behalf of any other person or any entity
other than AIG solicit, contact, call upon, communicate or attempt to
communicate with any customer or client or prospective customer or client of
AIG, where to do so would require the use or disclosure of Confidential
Information (for purposes of this Agreement, “customer or client” shall not
include insurance brokers). The Employee further agrees that during the
Employee’s employment with AIG and for a period of one (1) year after employment
terminates for any reason, the Employee will not, directly or indirectly,
regardless of who initiates the communication, solicit, participate in the
solicitation or recruitment of, or in any manner encourage or provide assistance
to, any employee, consultant, registered representative, or agent of AIG to
terminate his or her employment or other relationship with AIG or to leave its
employ or other relationship with AIG for any engagement in any capacity or for
any other person or entity.

4. During the term of employment, the Employee will have access to and become
acquainted with Confidential Information. The Employee agrees that during the
Employee’s employment and any time thereafter, all Confidential Information will
be treated by the Employee in the



--------------------------------------------------------------------------------

strictest confidence and will not be disclosed or used by the Employee in any
manner other than in connection with the discharge of the Employee’s job
responsibilities without the prior written consent of AIG or unless required by
law. The Employee further agrees that Employee will not remove or destroy any
Confidential Information either during the Employee’s employment or at any time
thereafter and will return to AIG any Confidential Information in Employee’s
possession at the end of Employee’s employment (or earlier if so requested by
the Company). The Employee also agrees that during and after the Employee’s
employment with AIG, the Employee will not make any disparaging comments about
AIG or any of its officers, directors or employees to any person or entity not
affiliated with AIG. Nothing herein shall prevent the Employee from making or
publishing any truthful statement (a) when required by law, subpoena or court
order, (b) in the course of any legal, arbitral or regulatory proceeding, (c) to
any governmental authority, regulatory agency or self-regulatory organization,
or (d) in connection with any investigation by AIG.

5. “Confidential Information” refers to an item of information or a compilation
of information in any form (tangible or intangible), related to AIG’s business
that AIG has not made public or authorized public disclosure of, and that is not
generally known to the public through proper means. Confidential Information
includes, but is not limited to: (a) business plans and analysis, customer and
prospective customer lists, personnel, staffing and compensation information,
marketing plans and strategies, research and development data, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets; and
(b) information about the business affairs of third parties (including, but not
limited to, customers and prospective customers) that such third parties provide
to Company in confidence. The presence of non-confidential items of information
within an otherwise confidential compilation of information will not remove the
compilation itself (the information in its compiled form) from the protection of
this Agreement. Employee acknowledges that items of Confidential Information are
Company’s valuable assets and have economic value, actual or potential, because
they are not generally known by the public or others who could use them to their
own economic benefit and/or to the competitive disadvantage of the Company.



--------------------------------------------------------------------------------

6. The covenants contained in Paragraphs 3 and 4 of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which enforcement is sought. The Employee acknowledges that
these restrictions are reasonably necessary for the protection of AIG. The
Employee also acknowledges that irreparable harm and damages would result to AIG
if the provisions of Paragraph 3 or 4 were not complied with and agrees that AIG
shall be entitled to legal, equitable or other remedies, including, without
limitation, injunctive relief and specific performance to protect against the
inevitable disclosure of AIG’s Confidential Information, any failure to comply
with the provisions of Paragraph 3 or 4 of this Agreement, or any threatened
breach of any term of this Agreement. The Employee further agrees that the
Employee shall be liable for the attorneys’ fees and costs incurred by AIG as a
result of the Employee’s breach of Paragraph 3 or 4 of this Agreement.

7. Invention Assignment: (a) Employee hereby assigns all right, title and
interest in any intellectual property, including but not limited to discoveries,
ideas, inventions, works, reports, rules, processes, lists, data and other
materials along with all improvements thereto (whether or not patentable or
registerable under copyright or similar statutes) conceived, produced or
developed by Employee, either alone or in conjunction with others, pursuant to,
or in furtherance of Employee’s employment with the Company (collectively
“Intellectual Property”). Moreover, if requested, Employee agrees to execute any
documents required to perfect the Company’s interest in the above referenced
intellectual property, and to otherwise fully cooperate with such process during
and after Employee’s employment with the Company.

(b) This assignment shall include all such Intellectual Property that: (1)
relates in any way to the Company’s business, or to actual or anticipated
research and development of the Company; or (2) results in any way from the
performance by Employee of duties and responsibilities as an employee of the
Company. Employee further agrees that all original works of authorship which
were made by Employee (either alone or with others) within the scope of and
during the period of Employee’s employment with the Company and which are
protectable by copyright laws, are “works made for hire” as that term is defined
in the United States Copyright Act.

(c) Notwithstanding the above, this Section does not apply to inventions that
qualify under state law as inventions that cannot be required to be assigned.



--------------------------------------------------------------------------------

8. This Agreement (together with the AIG Code of Conduct) sets forth the entire
agreement regarding the subject matter contained in this Agreement, supersedes
any and all prior agreements and understandings regarding this subject matter,
and may be modified only by a written agreement signed by the Employee and the
Company. To the extent that any provision of this Agreement is inconsistent with
the Code of Conduct, this Agreement governs. If any term of this Agreement is
rendered invalid or unenforceable, the remaining provisions shall remain in full
force and shall in no way be affected, impaired or invalidated. Should a court
determine that any provision of this Agreement is unreasonable, whether in
period of time, geographical area, or otherwise, the Employee agrees that such
provision of the Agreement should be interpreted and enforced to the maximum
extent that such court deems reasonable.

9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (WHETHER
OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK. ANY DISPUTE CONCERNING
THIS AGREEMENT SHALL PROCEED IN ACCORDANCE WITH THE TERMS OF THE COMPANY’S
EMPLOYMENT DISPUTE RESOLUTION PROGRAM.

IN WITNESS WHEREOF, the Employee has agreed to the terms set forth above by
signing below.

 

/s/ Seraina Macia       7/12/17 Employee     Date: